Citation Nr: 1141410	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to May 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

The Veteran's bilateral hearing loss disability did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist'

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties in obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  In September 2007 VA afforded the Veteran an audiology examination and obtained a relevant expert opinion.  The examiner provided a sufficiently detailed description of his hearing loss disability, took into account the relevant history of his disability, and rendered a reasoned expert opinion.  The examination was therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits of the Veteran's claim

The Veteran contends that his hearing loss disability is due to exposure to acoustic trauma during his active service as a tank driver and tank commander in an armored division.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385  (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Service treatment records appear complete but do not include any reports of hearing loss symptoms or treatment involving the Veteran's ears.  An April 1964 report of medical examination conducted for the purpose of separation from active service includes that he had normal clinical evaluation of his ears.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 0, 5, 0, 5 and 0 dB respectively.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 0, 0, 5, 0 and 0 dB respectively.  There are no speech recognition test results.  

To the extent of puretone threshold testing, these results are evidence that the Veteran did not have a hearing loss as defined by VA regulations for either ear at separation from active service.  The records therefore are evidence unfavorable to his claim.  

Also of record is an associated report of medical history from that same month.  This document was completed by the Veteran.  He indicated that he did not then have nor had ever had ear trouble.  This report from the Veteran at the time of his separation from active service is also evidence unfavorable to his claim.  

The earliest report of hearing loss is found in August 2005 VA treatment records.  He reported at that time that he had been hard of hearing for the past 10 to 15 years.  January 2006 VA treatment records document the Veteran's report of  noise exposure due to gunfire and explosions in the military and from working in a factory outside of the military.  The report of onset of hearing loss in approximately 1990 is evidence that he did not have a hearing loss disability until more than three decades after separation from active service and is evidence against application of the presumption for chronic conditions.  

In September 2007, the Veteran underwent a VA compensation and pension (C&P) examination to evaluate his hearing loss disability.  The examiner indicated that she had reviewed his claims file.  She interviewed the Veteran, noting his report that he was exposed to acoustic trauma during service and that he was also had extensive occupational noise exposure at four different jobs for a total of 18 and 1/2 years.  The Veteran reported that all of those jobs were OSHA regulated and he was required to wear hearing protection.  He reported minimal recreational noise exposure.  

The examiner included puretone threshold and speech recognition testing that showed hearing loss in both ears, whether based on the puretone threshold results or the speech recognition results.  She diagnosed mild to moderately severe bilateral sensorineural hearing loss.  She provided an expert opinion that the Veteran's hearing loss is less likely than not caused by or the result of acoustic trauma.  She based this conclusion on the fact that he had normal hearing on the examination at separation from active service.  

In rendering this opinion the examiner relied on adequate facts and data - the results of his hearing tests both during the 2007 examination and at separation from active service, review of his medical history, and interview with the Veteran.  She appears to have reliably applied reliable principles to those facts and data.  She provided a rationale for the conclusion reached.  The Board therefore finds this examination report to be probative evidence unfavorable to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 302-04 (2008).  

In his December 2007 substantive appeal, the Veteran stated that he did not remember undergoing hearing testing at separation from active service.  He appears to have contended that the results of his separation examination were falsified.  As to this contention, the Board finds no evidence of falsification in the record.  There is a presumption that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet.App. 307, 308 (1992).  That presumption can be rebutted by clear evidence to the contrary.  Jones (Raymond) v. West, 12 Vet.App. 98, 100 (1998).  The Veteran's suspicions, standing alone as they are, is not clear evidence that the military personnel failed to properly carry out their duties with regard to audiology testing at separation from active duty.  

In an October 2011 statement, the Veteran argued, through his representative, that normal hearing on a separation examination does not preclude service connection for hearing loss and that if the Veteran can sufficiently demonstrate a medical relationship between in-service noise exposure and current disability the statutory requirements for compensation are met.  Here, not only did the separation examination show normal hearing but the Veteran indicated in his report of medical history that he did not then have nor had ever had problems with his ears, which would reasonably include hearing loss problems.  He has also reported that his hearing symptoms had onset some 35 years after separation from active service.  He has not sufficiently demonstrated a medical relationship between his current hearing loss and noise exposure during service.  The October 2011 argument is therefore without merit.  

The Board has not failed to consider the Veteran's argument that his exposure to loud noise during service must have caused his current hearing loss disability.  While the Veteran is competent to report that he was exposed to loud noise and that he has difficulty hearing, the Board finds that, under the facts of this case, he is not competent to provide an opinion that a hearing loss disability first noted 35 years after separation from service is due to noise exposure in service.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Here, whether exposure to noise decades prior to onset of hearing loss caused that hearing loss is not observable by one's senses.  Nor is there any indication that it is a simple question.  For these reasons, the Board affords no weight to the Veteran's opinion in this regard.  

His December 2007 statement "[t]here is no way I could have had normal hearing results after extreme exposures to the hazardous noise from all the tanks and guns and munitions I was exposed to" could be interpreted as an assertion that he had symptoms of hearing loss at separation from service.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

The December 2007 statement is inconsistent with his acknowledgement in the separation report of medical history that he did not then have nor had ever had any ear trouble and is inconsistent with his report in 2006 that he was hard of hearing for the previous 10 to 15 years.  The 1964 report was made contemporaneous to his active service and the 2006 report was made prior to when VA informed him that one way of qualifying for compensation was a showing that the disability had onset during service.  There is no discernible reason for why he would make the pre-2007 reports if they were not accurate.  In contrast, the December 2007 report was made during the course of his claim and appeal for benefits and after his claim was denied based, in part, on no showing of disability during service or shortly after service.  To the extent that his December 2007 statement is a report of hearing loss symptoms during service, the Board finds that the inconsistency just noted tends to show that the December 2007 report is not credible.  

The Veteran's service treatment records and the 2007 examination results are the most probative evidence of record and are unfavorable to his claim.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


